Citation Nr: 0719000	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  04-16 453A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for residuals of a closed 
head injury.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1996 to April 
2001.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (the RO).

Procedural history

In March 2001, shortly before the veteran's discharge from 
active duty, the RO received her claim of entitlement to 
service connection for residuals of a closed head injury.  
The October 2002 rating decision denied the claim, and she 
appealed.

The veteran presented testimony before the undersigned 
Veterans Law Judge during a May 2005 videoconference hearing.  
A transcript of this hearing has been associated with the 
veteran's VA claims folder.  

Following the hearing, the Board remanded the case in July 
2005 for the purpose of obtaining additional VA examinations.  
The case was remanded a second time in May 2006 for the 
purpose of ensuring compliance with the original remand 
instructions.  See generally Stegall v. West, 11 Vet. App. 
268, 271 (1998).  After the additional development requested 
by the Board was accomplished, the VA Appeals Management 
Center (AMC) again denied the claim in a March 2007 
supplemental statement of the case (SSOC).  The case is now 
once again before the Board.  

Issues not on appeal

The July 2005 Board decision denied service connection for a 
right index finger distal interphalangeal joint disability.  
The May 2006 Board decision denied service connection for 
allergic rhinitis.  Those issues have accordingly been 
resolved by the Board, and they will be discussed no further 
herein.  See 38 C.F.R. § 20.1100 (2006).

As was noted in the Board's May 2006 remand, the veteran's 
representative suggested in a post-remand brief that the 
veteran is entitled to service connection for a panic 
disorder caused by an in-service motor vehicle accident.  The 
veteran's current claim involves residuals of a closed head 
injury (such as claimed memory loss, blackouts, and other 
cognitive impairment) stemming from her in-service accident 
and involves organic, as opposed to psychiatric, residuals.  
The issue of service connection for an acquired psychiatric 
disability has not been adjudicated by the RO and is 
therefore not currently before the Board.  See Godfrey v. 
Brown, 
7 Vet. App. 398 (1995) [observing that the Board does not 
have jurisdiction of issues not yet adjudicated by the RO].  
That issue is referred to the RO for appropriate action.  The 
Board intimates no opinion as to the outcome of any such 
claim made by the veteran.


FINDING OF FACT

A preponderance of the competent medical evidence of record 
demonstrates that the veteran does not have any residual 
disability resulting from her in-service closed head injury.


CONCLUSION OF LAW

Service connection for residuals of a closed head injury is 
not warranted.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision on the issues on appeal.  



Stegall concerns

As was alluded to in the Introduction, this issue was 
remanded in May 2006 in order to ensure that the Board's 
previous remand instructions were fully complied with. 
See Stegall, supra. Specifically, the Board's previous remand 
in July 2005 had instructed that the veteran be examiner by 
both a psychiatrist and a psychologist; the veteran was 
examined by a psychiatrist only.  A VA psychological 
examination of the veteran was duly completed in September 
2006.  The AMC readjudciated the claim via the March 2007 
SSOC.  The Board's remand instructions have therefore been 
followed. 

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) [codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 
2002)].  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2006) 
[reasonable doubt to be resolved in veteran's favor].  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with VCAA notice requirements, the RO must satisfy 
the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2006).  The Board observes that letters were 
sent to the veteran in August 2002 and June 2006 which were 
specifically intended to address the requirements of the 
VCAA.  The August 2002 letter from the RO specifically 
notified the veteran that to support a claim for service 
connection, the evidence must show an "injury in military 
service or a disease that began in or was made worse during 
military service, OR an event in service causing injury or 
disease;" a "current physical or mental disability;" and a 
"relationship between your disability and an injury, 
disease, or event in service" (emphasis as in the original).  

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  In the June 
2006 VCAA letter, the veteran was informed that VA was 
responsible for obtaining "[r]elevant records from any 
Federal agency" including "medical records from the 
military, VA Medical Centers (including private facilities 
where VA authorized treatment), or the Social Security 
Administration."  He was further advised that VA would make 
"reasonable efforts" to obtain "[r]elevant records not 
held by any Federal agency" including records from "State 
or local governments, private doctors and hospitals, or 
current or former employers."  This letter also advised the 
veteran that VA would be scheduling her for a physical 
examination and notified her of the consequences of failing 
to report for the same.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  
The June 2006 letter notified the veteran that she "must 
give us enough information about the evidence so that we can 
request it from the person or agency that has it . . . [i]t 
is your responsibility to make sure we receive all requested 
records that are not in the possession of a Federal 
department or agency" (emphasis as in the original).  More 
specifically, the August 2002 letter advised the veteran that 
if "there are private medical records that would support 
your claim, complete, sign and return the enclosed VA Form 
21-4142, Authorization and Consent to Release Information to 
the Department of Veterans Affairs, and we will request those 
records for you."  Alternatively, the veteran was advised 
that she could "also get these records yourself and send 
them to us."  The August 2002 letter further advised the 
veteran that VA would obtain "any VA medical records or 
other medical treatment records you tell us about."

Finally, the RO must request that the claimant provide any 
evidence in her possession pertaining to the claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  
The August 2002 letter instructed the veteran to "tell us 
about any additional information or evidence that you want us 
to try to get for you."  The June 2006 letter also advised 
the veteran that if "you have any additional evidence in 
your possession, that pertains to your appeal, that you have 
not yet submitted, please send it to us"  (emphasis as in 
the original).  These requests comply with the requirements 
of 38 C.F.R. § 3.159 (b) in that they informed the veteran 
that she could submit or identify evidence other than what 
was specifically requested by the RO.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

Review of the record reveals that the veteran was not 
provided notice of the VCAA prior to the initial adjudication 
of her claim.  The Board is of course aware of the Court's 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
which appears to stand for the proposition that VCAA notice 
must be sent prior to adjudication of an issue by the RO.  In 
the instant case, the veteran was provided with VCAA notice 
via the August 2002 and June 2006 VCAA letters.  Her claim 
was then readjudicated in the March 2007 SSOC, after she was 
provided with the opportunity to submit evidence and argument 
in support of her claim and to respond to the VCAA notices.  
Thus, any VCAA notice deficiency has been rectified, and 
there is no prejudice to the veteran in proceeding to 
consider her claim on the merits.  

Moreover, the Court held in Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006), that timing errors such as this do not have the 
natural effect of producing prejudice and, therefore, 
prejudice must be specifically pled.  In Mayfield, the 
timing-of-notice error was found to be sufficiently remedied 
and cured by subsequent provision of notice by the RO, such 
that the appellant was provided with a meaningful opportunity 
to participate effectively in the processing of her claim by 
VA.  As discussed in the preceding paragraph, the veteran 
received such notice and was given the opportunity to 
respond.  The veteran has pointed to no prejudice resulting 
from the timing of the VCAA notice. 

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) 
[holding that VCAA notice is not required where there is no 
reasonable possibility that additional development will aid 
the veteran]. 

One final comment regarding notice is in order.  In Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), the Court observed 
that a claim of entitlement to service connection consists of 
five elements:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for service connection, section 5103(a) and 
section 3.159(b) require VA to review the information and 
evidence presented with the claim and provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

In the instant case, element (1), veteran status, is not at 
issue.  As outlined above, the veteran was advised by way of 
the August 2002 and June 2006 VCAA letters of elements (2) 
and (3), regarding existence of disability and its 
relationship to service.  Moreover, the June 2006 letter also 
advised the veteran of the information and evidence needed to 
establish the earliest possible effective date and highest 
possible rating for any potential grant of service 
connection, thereby satisfying elements (4) and (5).  

Based on this procedural history, the Board finds that the 
veteran was properly notified of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issue on appeal has been 
identified and obtained, to the extent possible.  
The evidence of record includes service medical records, VA 
treatment records, and the reports of multiple VA 
examinations.  The veteran and her representative have not 
identified any outstanding evidence.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of that 
statute.  

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2006).  The veteran engaged the services of a 
representative, was provided with ample opportunity to submit 
evidence and argument in support of her claim, and provided 
testimony at a May 2005 videoconference hearing.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.



Pertinent Law and Regulations

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).  

Additionally, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2006).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Analysis

The veteran seeks service connection for residuals of a 
closed head injury.  She essentially contends that she 
suffered a head injury as a result of an in-service motor 
vehicle accident and that such has led to memory loss, 
blackouts, and a general cognitive decline.

Crucial to the award of service connection is the existence 
of disability.  Without it, service connection cannot be 
granted.  See Brammer v. Derwinski, 3 Vet. App. 233, 225 
(1992) [noting that service connection presupposes a current 
diagnosis of the claimed disability]; see also Chelte v. 
Brown, 10 Vet. App. 268 (1997) [observing that a "current 
disability" means a disability shown by competent medical 
evidence to exist at the time of the award of service 
connection].  The veteran, however, has failed to produce or 
identify any competent medical evidence which reflects 
residual disability from her in-service accident.  

Several VA examinations of the veteran have been conducted to 
assess her alleged symptomatology.  All fail to show a 
current disability stemming from her in-service head injury.  
On general medical examination in September 2002, the veteran 
exhibited "no real cognitive deficit" or other residuals 
from her in-service injury.  VA psychiatric examination in 
September 2005 likewise yielded no evidence of "memory loss, 
blackout spells, or other cognitive deficit."  Thought 
process and communication were normal.

An additional examination by a VA physician in June 2006 also 
produced "little evidence for memory loss or significant 
concentration and attention problems."  An accompanying 
neurological examination was likewise negative and reflected 
no motor of sensory impairment.  The veteran was further 
evaluated by a VA neuropsychologist in September 2006.  After 
conducting a battery of testing, the neuropsychologist 
determined that "no memory loss or abnormal cognitive 
ability" was evident.  Follow up EEG and EMG studies were 
within normal limits.

The veteran's VA outpatient treatment records are also 
pertinently negative for treatment or diagnosis of any 
residual disability resulting from in-service head trauma, 
including memory loss or cognitive decline.  See Maxon v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting that it 
was proper to consider the veteran's entire medical history, 
including the lengthy period of absence of complaint with 
respect to the condition now raised]; see also Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) [observing 
that the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an 
alleged fact, i.e., the lack of evidence is itself evidence].

The only evidence in the claims file which suggests that the 
veteran has any residual disability from her in-service head 
injury is the veteran's own statements.  It is now well 
settled, however, that lay persons without medical training, 
such as the veteran, are not qualified to render medical 
opinions regarding matters such as diagnoses of disability or 
determinations of etiology, which call for specialized 
medical knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992); see also 38 C.F.R. § 3.159 (2006) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions].  While the 
veteran is free to comment on her perception of symptoms, she 
is not competent to ascribe such to a particular diagnosis or 
injury.  The veteran's statements regarding the existence of 
head injury residuals are accordingly lacking in probative 
value.

Throughout the six plus years this claim has been pending, 
the veteran has had ample opportunity to submit evidence 
demonstrating the existence of memory loss, cognitive 
decline, or some other head injury residual.  She has also 
been repeatedly notified, including in the August 2002 and 
June 2006 VCAA letters, of the need to submit evidence of a 
current disability.  This she has not done.  See 38 U.S.C.A. 
§ 5107(a) (West 2002) [noting that it is a claimant's 
responsibility to support a claim for VA benefits].

Because the record contains no competent medical evidence 
establishing the presence of any head injury residual, 
service connection is not warranted.  
See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service 
connection cannot be granted if the claimed disability does 
not exist]. Accordingly, Hickson element (1), and the claim 
fails on this basis.  

The Board will briefly address the remaining two Hickson 
elements.  With respect to element (2), it is uncontroverted 
that the veteran was involved in a motor vehicle accident in 
1998 with a brief period of loss of consciousness.  Element 
(2) is therefore met.  With respect to element (3), medical 
nexus, in the absence of a current disability medical nexus 
is an impossibility.  There is in fact no competent medical 
nexus opinion of record.  Element (3) is also not met. 

In short, for reasons expressed immediately above, the Board 
concludes that a preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
residuals of a closed head injury.  The benefit sought on 
appeal is accordingly denied.


ORDER

Service connection for residuals of a closed head injury is 
denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


